Andrews, C. J.
This is a complaint brought by the State of Connecticut against Henry T. Blake, the sole surviving trustee under the will of Philip Marett, late of New Haven, deceased, and certain others who are legatees under the will. In a general way the gravamen of the complaint is this: The plaintiff claims to be entitled to the one tenth part of the estate of the said Marett which is now in the hands of Mr. Blake as the said trustee, while the other legatees claim that they are entitled to the same one tenth of that estate. The complaint prays for an injunction restraining the said trustee, Blake, from paying over the same to the other legatees, and for an order and decree commanding him to pay the same to the plaintiff.
Philip Marett was an inhabitant of New Haven and died *69there on the day of 1869. On the 27th day of April, 1869, his will was duly probated in the Court of Probate for the district of New Haven. The will, after making some minor bequests, gave all the estate to trustees, to hold and pay over to the widow and the only child of the testator the whole of the income during their joint lives and to the survivor for the life of such survivor, and after the death of the survivor the will provided that “all the remaining amount of the trust estate shall be disposed of as is hereinafter directed.” The will then proceeds: “Seventh. . . . The balance or remainder of such trust estate, including whatever may not be disposed of by my wife and daughter, or either of them, pursuant to the authority herein given, I hereby direct shall after the decease of the survivor of them be appropriated, distributed, and disposed of as follows, namely: One fifth part to the Connecticut Hospital Society, in trust, the income to be applied to the support of free beds for the benefit of poor patients in said institution, giving preference to those incurably afflicted, if such are'admissible. One fifth part to the city of New Haven, to be held in trust by the proper authorities, and the income to be applied through such agencies as they see fit for the supply of fuel and other necessaries to deserving indigent persons, not paupers, preferring such as are aged or infirm. One fifth part to the President and Fellows of Yale College, in trust, the income to be applied to the support of scholarships or such other purposes in the academical department as they may judge expedient. One tenthpartto the New Haven Orphan Asylum, to be held in trust, and the income applied to the support of poor inmates therein. One tenth part to the Saint Francis (Catholic) Orphan Asylum, to be held in trust, and the income to be applied to the support of poor inmates therein. One tenth part to the city of New Haven, in trust, the income to be applied by the proper authorities for the purchase of books for the Young Men’s Institute, or any public library which may exist in said city. One tenth part to the State of Connecticut, in trust, the income to be applied towards the maintenance of any institution for the care and relief of idiots, *70imbeciles, or feeble-minded persons. The appropriations specified above are to be made effective, notwithstanding any deficiency or inaccuracy of description, so that my objects may not be defeated by any technicality or informality. Should any of the trusts not be accepted the amount intended therefor shall be proportionately distributed in augmentation of such as may be accepted.”
The widow of Mr. Maretfc died September , 1878, and his only child on September 8th, 1889. The trustees thereafter settled their trust accounts with the Court of Probate, and on the 1st day of November, 1889, asked for an order of distribution of the estate. And thereupon, after due notice and hearing, an order was made on the 27-th day of November, 1889, by the said Court of Probate, commanding the trustees to distribute and pay over the funds in their hands to the persons and corporations entitled to receive the same under the will of the said deceased. Pursuant to that order the trustees distributed the several portions of said estate bequeathed by said will to the parties entitled thereto under the provisions of the same, and in accordance therewith and with the orders and decrees of said Court of Probate, except the portion bequeathed to the State of Connecticut in trust, the income to be applied, etc., etc., as appears in the will. In making the distribution as aforesaid, a practical difficulty had confronted the trustees in respect to that portion of the fund bequeathed to the city of New Haven in trust, the income to be used to supply fuel and other necessaries for indigent persons, not paupers, an account of which and the disposition thereof is set out at length in the case of Dailey v. New Haven, 60 Conn. 314.
Prior to the 27th day of June, 1893, such things had been done by the State of Connecticut and by its executive officers, and by the legislature, that Mr. Henry T. Blake, then the sole trustee, decided that the State had refused to accept the bequest to it under the will; and on said. day he made an application to the Court of Probate in the district of New Haven, setting forth that the State had refused to accept the bequest, and praying said court to appoint another trustee *71to secure and manage the bequest according to the terms of the will. Upon that application said coui't caused notice to be given to all persons interested to appear and be heard, and on the 3d day of December, 1893, after due hearing, found the said application to be true, that the State had refused to accept said bequest, and appointed Mr. Rufus E. Holmes to be the trustee of the said bequest in place of the State. From the order and decree so appointing Mr. Holmes trustee, the President and Fellows of Yale College appealed to the Superior Court, as did the other legatees named in said will, assigning as their reason of appeal, that as the State had refused to accept the said bequest and as the other bequests had been accepted, “ the amount intended therefor should be proportionately distributed in augmentation of such as ” had been accepted, and that a trustee could not under the terms of said will be appointed.
That appeal came to the Superior Court in New Haven county and was heard in September, 1895. That court made a finding of facts, among other things finding in effect, as the pleadings in the case stated, that the State had refused to accept said bequest, and reserved all the questions of law arising on the ease for the advice of the Supreme Court of Errors. The Supreme Court of Errors gave its advice to the Superior Court, as appears in the case of The President and Fellows of Yale College et al., Appeal from Prolate, 67 Conn. 237—that the said order and decree of the Court of Probate appointing Rufus E. Holmes trustee, was void, and should be set aside; because, by the terms of Mr. Marett’s will, upon the refusal of the State to accept the said bequest, Mr. Blake must distribute the fund remaining in his hands in augmentation, proportionately, of the other trusts. On the 14th day of February, 1896, the said Superior Court rendered its judgment in said cause in accordance with the advice and opinion of the Supreme Court of Errors; among other things adjudging and deciding “ that the said State of Connecticut did, prior to December 13th, 1893, decline and refuse, and ever since [said] last mentioned date has declined and refused to accept said trust.”
*72A brief résumé of the facts we have now gone over, may be of value in showing clearly the questions which this case present: The testate estate of Philip Marett was, and still is, in settlement in the Court of Probate in the district of New Haven; that being the court which has jurisdiction of the settlement of that estate. The settlement had progressed so far that an order for the distribution of the estate had been made, directing the trustees to pay over the portions thereof to the persons and corporations entitled thereto under the will of Mr. Marett. The trustee, in compliance with that order, had distributed and paid over all but one tenth of that estate. The Court of Probate, by an appeal to the Superior Court, had been advised who the persons and corporations were who were and are entitled under the will of Mr. Marett to the said remaining one tenth of his estate, and the trustee was about to distribute, proportionately, to the said persons and corporations the sum remaining in his hands, in augmentation of the shares they had previously received. In that stage of the settlement of the estate the present suit was brought; and it prays that Mr. Blake, the trustee, may be enjoined from paying over the money now in his hands, to the persons and corporations whom the said Court of Probate has been advised are entitled, under the will of Mr. Marett, to receive it; and for an order directing and commanding him to pay the same to the plaintiff. Judgment was rendered for the defendant, and the plaintiff has appealed.
The complaint alleges that the State had accepted the bequest made in its favor in the will of Mr. Marett. This allegation shows the construction which the State puts on that will, viz: that an acceptance by the legatee is a condition precedent to the right of the legatee to receive the bequest. This is doubtless the necessary construction which the will must bear. Seeley v. Hincks, 65 Conn. 1; 2 Woerner’s Amer. Law of Admin., § 440; Marston v. Marston, 47 Me. 495. This allegation of the complaint was denied in the answer, and the court found it not to be true,—that the State had not accepted the' bequest, but had refused to accept it. *73It follows, therefore, that upon such finding the judgment is right, and that the State is not entitled to recover.
The plaintiff—now appellant—insists that the finding is vitiated by errors, and must be set aside. Very many errors are assigned, but they can all be easity divided into three or four classes, and considered in that way: First, those that depend upon the authority of the State treasurer; second, those that depend on the action of the legislature; third, those that depend on the construction of the case of Dailey v. New Haven; and fourth, those that depend upon the rulings upon evidence.
Before adverting to any of these errors, it will be instructive to consider what an acceptance by the State, of the legacy in Mr. Marett’s will, really meant. The acceptance of that bequest required more than a willingness to take the money. It included also a promise on the part of the legatee to expend the income of the money for the charitable purpose which the testator had indicated. The legacy included a trust. The fund which the legatee was to receive was a trust fund. The legatee was to become a trustee under obligations to expend the income of the fund in accordance with the provisions of the will. Such an acceptance on the part of the State could only be made by some one authorized to bind the State to the perfoi'mance of the trust. The question being not only who should take the fund, but who should execute and perform the trust. In this sense the State treasurer had no authority whatever to accept the bequest of the will. The State treasurer is the proper custodian of all moneys belonging to the State. The Constitution says of the treasurer, Art. IV., § 17 : “ He shall receive all monies belonging to the State, and disburse the same only as he may be directed by law.” This is the full measure of his authority. General Statutes, Chap..33. The treasurer may receive money, but he cannot control in any way as to its disbursement. He had no authority to bind the State to the performance of the trust. Notice to the treasurer, or want of notice to him, could be no more than a circumstance tending to show whetherthe State had, or had not, accepted the bequest.
*74An acceptance of the bequest by the State in the sense now indicated—being that which the will requires—could only be made by the legislature. The State expresses its intention in a matter of this kind by the legislature. The legislative intention in such a matter is the intention of the State. The legislature is the supreme lawmaking branch of the government, and it only can bind the State to act as a trustee. Cooley, Const. Lim. (6th ed.) 104; Woodruff, etc., v. N. Y. & N. E. R. R., 59 Conn. 63, 83; Wheeler’s Appeal from Probate, 45 id. 306; Prop'rs of White School House v. Post, 31 id. 240, 257; Lowrey v. Gridley, 30 id. 450, 458; Pratt v. Allen, 13 id. 119, 124; Starr v. Pease, 8 id. 541.
It is urged' that the legislature could express its intention on this question only by some affirmative act; that is, by some vote or act saying in terms that it did accept, or that it did not accept. This argument cannot be sustained. The inquiry before the Superior Court was whether or not the legislature had expressed its intention on the question of accepting the bequest'in Mr. Marett’s will. The Governor had'in his message called the attention of the legislature to the fact of the bequest, and had requested them to take appropriate action thereon. A bill thereafter was introduced which by its terms provided that the State should accept the said bequest, and that the income should be expended as is expressed in the will. This bill was by both houses referred to the joint standing committee-on the judiciary. In committee it was considered and a report made recommending that the bill ought not to pass. That report was accepted by both houses and the bill was rejected. This action was affirmative action on the report of the committee. The report of the committee was accepted. If the report of the committee had been rejected and the bill passed, that would have been an unmistakable indication that the legislature intended to accept the bequest. But the legislative intention to refuse to accept the bequest is none the less distinct when the report is accepted and the bill rejected. Rejecting a bill to approve is as decisive as adopting a bill to reject. And so far as the present case is concerned the legal effect is the same in the *75one case as in the other; for the reason that, as- an acceptance of the bequest is a condition precedent to the right of the State to receive the fund, an omission to accept has the same effect on the right of the State, so far as this case is concerned, as would an express refusal to do so. No reason was given in the report of the committee, nor is any given in the legislative journals, for the action taken. It may, perhaps, be fairly supposed that the committee and the legislature deemed it inexpedient that the State should act as trustee for any individual.
The plaintiff offered to prove that at the hearing before the judiciary committee on the said bill, the decision of this court in the case of Dailey v. New Haven was produced and read, and that the committee was misled thereby as to the effect on said bequest which a refusal by the State to accept would have, and offered other evidence of what occurred on said hearing before said committee, and claimed therefrom that said committee acted under a mistake in reporting that said bill ought not to pass; and that the legislature acted under a mistake when it voted to accept said report and reject the said bill, and therefore the vote was not binding on the State. This evidence on objection was ruled out. One ground for such ruling was that whatever took place before said committee was not made known to the legislature, and that the private reason which influenced the individual members of the legislature could not be shown for the purpose of affecting a legislative act. The intention of the legislature. can only be shown by its vote. Fletcher v. Peck, 6 Cranch, 87; Soon Hing v. Crowley, 113 U. S. 703; Flint etc. v. Woodhull, 25 Mich. 99; Sutherland on Stat. Construction, § 430; Endlich on Statutes, § 32.
Another reason was that the said evidence did not tend to prove any such mistake. That decision was not a fact relevant to show such a mistake. The will of Mr. Marett provided that if any bequest therein made was not accepted, the amount intended therefor should be distributed, proportionately, in augmentation of the other bequests which were accepted. One bequest was of a fifth part of the residue of *76his estate to the city of Hew Haven, the income to be expended in providing necessaries for deserving, indigent persons, not paupers, in that city. This court decided in the case of Dailey v. New Haven, that the city of Hew Haven did not possess the legal capacity to take that fund, and that in the eye of the law Mr. Marett had not named any trust.ee for that bequest. The will was defective in this particular. It was as though no trustee at all had been named, and this court held that the trust would not fail for that reason; because in such case the proper court could appoint a trustee who might act, and perform the same duties as one named in the will. That decision construed a clause of Mr. Marett’s will wherein he had created a trust fund, but had named no trustee to take the fund and perform the trust. Another bequest in that will was a tenth part of the residue to the State of Connecticut, the income to be applied to a charitable purpose. Here was a trustee named, perfectly competent to act. A sovereign- State may be a trustee. Lewin on Trusts and Trustees, *30; 1 Perry on Trusts, § 41. If this trustee did not accept the trust, a condition of things was presented to which the words of the will exactly applied. The fund was to be distributed in augmentation of the other bequests which were accepted. The will itself directed what was to be done. There was no ambiguity, no omission or defect in the will, and there was nothing on which a court could act. One fact is relevant to another fact when, according to the common course of events, the existence of the one, taken alone or in connection with other facts, renders the existence of the other certain or more probable. Stephen’s Dig. Ev., Art. I; Lamprey v. Donacour, 58 H. H. 376, 377. The fact that a court could appoint a trustee to take a charitable bequest under Mr. Marett’s will, for which that will had omitted to name any trustee, does not, according to the common course of events, render it certain or even probable that the court could appoint a trustee to take a charitable bequest under that will, for which the will had named a competent trustee, but who had not accepted the bequest, when the will provided exactly what was to be done in such *77case; so that there was nothing on which the court could act. A decision that the proper court should do the former would never mislead anyone into a belief that any court could do the latter. The two conditions are not related. They are as unlike as thorns and figs, or grapes and thistles. Men who see a thorn are not mislead into a belief that they can gather figs therefrom; nor, seeing a thistle, do they expect to find grapes. As there was no mistake made by the State in respect to its “rights, duties and obligations” under the will of Mr. Marett, when it decided not to accept the bequest therein made in its favor, it has now no standing to change its action in that behalf. The bequest over has become vested. President and Fellows of Yale College et al. Appeal, 67 Conn. 237.
What we have now said shows that there is no material error in the rulings upon evidence. So far as these rulings relate to the State treasurer, they are immaterial; so far as they relate to the legislature, the evidence did tend to show that the legislature had knowledge of Mr. Mare’tt’s will when it voted on the bill reported by the judiciary committee.
But there is another ground which is, perhaps, quite as decisive of this ease as the one already considered: that the Superior Court, as a court of equity, has no jurisdiction to interfere with the settlement of Philip Marett’s estate. The settlement of estates is by law committed exclusively to the Court of Probate; and the Superior Court has no jurisdiction in such matters except by appeal from some order of the Court of Probate.
We have already mentioned that the testate estate of Philip Marett was in settlement in the Court of Probate. The trustee under the will having lawfully distributed all but one tenth of the estate, was about to distribute that one tenth, pursuant to the order of that court, to the persons and corporations who, under the will, were, as that court had decided, entitled to receive the same. In this condition the plaintiff, alleging that the persons and corporations to whom the said trustee was about to make the distribution, were not entitled thereto, sought to obtain a decree of the Superior *78Court by which that distribution should be set aside. “ In this general view, it is a very singular and most unprecedented bill, and cannot, without a departure from the provisions of our statute, respecting the settlement of estates, testate, intestate and insolvent, as well as the whole course of proceedings on the subject, be sustained. The statute vests in the Court of Probate, the whole power of settling estates; and this court has had occasion, several times, of late, to express a very decided opinion, that the Superior Court could not interfere in questions of property cognizable by the Court of Probate, except by virtue of its appellate jurisdiction, through a regular appeal.” Beach v. Norton, 9 Conn. 182, 196, Daggett, J., citing Bacon v. Fairman, 6 id. 121; Pitkin v. Pitkin, 7 id. 307; Bailey v. Strong, 8 id. 278. The law thus expressed has been followed and applied so many times since that it cannot now be questioned; especially in respect to the distribution of estates. Bissell v. Bissell, 24 Conn. 241; Ashmead's Appeal, 27 id. 241, 248; Clement v. Brainard, 46 id. 174; Rockwell v. Bradshaw, 67 id. 8, 17, 18; Johnes v. Jackson, ibid. 81-90; Whiting’s Appeal, ibid. 379; General Statutes, §§ 558, 628, 629.
The decree of the Court of Probate establishing the will of Mr. Marett was in the nature of a judgment in rem, and conclusive on everybody who had any interest in the will, or the property conveyed thereby. All such persons are parties to the proceedings. Johnes v. Jackson, 67 Conn. 81, 90; Thompkins v. Thompkins, 1 Story, 547. The present plaintiff was a party to that proceeding sufficiently to be bound thereby. Our statutes give to all the decrees of a Court of Probate in the settlement of estates, in a very large degree the character of proceedings in rem; because they are necessarily conclusive on the matter in controversy, for the common safety and repose of mankind. No such decree can be attacked except by appeal taken within the time limited. General Statutes, §436; Gallup v. Smith, 59 Conn. 354; Lake's Appeal, 32 id. 331; Lancaster's Appeal, 47 id. 248. The Court of Probate in New Haven, having jurisdiction to establish the will of Mr. Marett, has exclusive jurisdiction to *79determine the persons of corporations who are entitled to take any of said estate under the terms of that will; General Statutes, §§558, 628; and its determination cannot be reexamined in the Superior Court except by way of appeal. Clement v. Brainard, 46 Conn. 174, 181; Dickinson v. Hayes, 31 id. 417; Judson v. Lake, 3 Day, 318; Gates v. Treat, 17 Conn. 388; Kellogg v. Johnson, 38 id. 269; Butler v. Sisson, 49 id. 580.
There is no error.
In this opinion the other judges concurred.